HOFFMAN, District Judge.
It is unnecessary in this case to recapitulate the facts, which are fully stated in the opinion of the board of commissioners. The genuineness of the grant, and the residence of the grantee and his children on the land for more than twenty years, are fully established. The only difficulty in the case is obviated by the form of decree entered by the board, and which it is now prayed may be affirmed by this court. No objections having been raised on the part of the appellants, and none having been discovered by us, a decree as prayed for must be entered.